Citation Nr: 1009542	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-26 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, currently evaluated as 
20 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1966 to November 1968.  The Veteran has been awarded 
the Army Commendation Medal with "V" device, and the Purple 
Heart for his combat service in Vietnam.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  Original jurisdiction in this case now 
resides with the RO in Little Rock, Arkansas.  

Procedural history

Service connection for a low back disability was denied by 
the RO in a January 1988 rating decision, which the Veteran 
did not appeal.  

In September 2003, the RO awarded the Veteran service 
connection for diabetes mellitus; a 10 percent disability 
rating was assigned effective June 23, 2002.  

In December 2004, the Veteran filed to reopen his previously-
denied low back claim, and requested an increased rating for 
his service-connected diabetes mellitus.  The RO reopened the 
Veteran's low back claim in the above-referenced May 2005 
rating decision, and denied it on the merits.  The RO also 
increased the Veteran's disability rating for service-
connected diabetes mellitus from 10 to 20 percent disabling, 
effective December 16, 2004, and denied the Veteran's claim 
for TDIU.  

The appellant disagreed with the RO's denials, and with the 
newly assigned disability rating for his diabetes.  He 
perfected an appeal as to all three issues.

The Veteran was scheduled to appear for a hearing with a 
Veterans Law Judge (VLJ) in February 2008 at the RO.  Prior 
to the hearing date, the Veteran cancelled his hearing 
request, and has not since requested that the hearing be 
rescheduled.  His hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2009).
Issues not on appeal

In a September 2003 rating decision, the RO denied the 
Veteran's service-connection claims for hypertension and 
coronary artery disease.  Subsequently, in May 2005, the RO 
denied the Veteran's increased rating claims for service-
connected posttraumatic stress disorder (PTSD), and neck and 
scapular scars.  Additionally, in August 2007, the RO denied 
the Veteran's service-connection claim for prostate cancer.  
The Veteran did not disagree with any of these decisions, and 
they are not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

The Board also notes that in April 2007, the RO denied the 
Veteran's service-connection claims for bilateral hip 
bursitis and for a lung condition.  The Veteran did in fact 
disagree with these decisions, but did not perfect an appeal 
as to these issues by submitting a timely VA Form 9 following 
the receipt of an August 2007 statement of the case (SOC).  
Accordingly, these issues are also not in appellate status.  
See Archbold, supra. 

Remanded issues

The Veteran's diabetes mellitus and TDIU claims are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 1988 decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
low back disability.

2.  The evidence associated with the claims folder subsequent 
to the January 1988 RO rating decision is not cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.  

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed low back disability and his military 
service.


CONCLUSIONS OF LAW

1.  The January 1988 RO decision which denied service 
connection for a low back disability is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Since the January 1988 RO decision, new and material 
evidence has been received which is sufficient to reopen the 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.  The Veteran's low back disability was not incurred in or 
aggravated by active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for a low back 
disability.

The Veteran seeks service connection for a low back 
disability.  Implicit in his claim is the contention that new 
and material evidence sufficient to reopen the previously-
denied claim has been received.

As is discussed elsewhere in this decision, the Board is 
remanding the Veteran's diabetes and TDIU claims for further 
development.    

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. 

The VCAA duty to notify currently applies to the issue on 
appeal; the standard of review and duty to assist provisions, 
however, do not apply to the previously-denied low back 
disability claim unless such is reopened.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. 
A letter dated February 7, 2005, informed the Veteran of the 
evidentiary requirements for service connection, to include 
evidence of "a relationship between your current disability 
and an injury, disease or event in service."

With respect to notice to the Veteran regarding new and 
material evidence, the February 2005 VCAA letter stated, 
"You were previously denied service connection for chronic 
lumbosacral strain with transitional vertebrae L5-S1 (back 
condition).  You were notified of the decision on 01-25-88."  
See the February 2005 VCAA letter, page 3.  The letter also 
notified the Veteran that evidence sufficient to reopen his 
previously denied claim must be "new and material," closely 
mirroring the regulatory language of  38 C.F.R. § 3.156(a).  

The Board acknowledges that the Veteran was not advised as to 
why his low back claim was previously denied, pursuant to 
Kent v. Nicholson, 20 Vet. App. 1 (2006). However, as the 
Veteran's low back claim is being reopened herein, there is 
no prejudicial error.    

In addition, the Veteran generally was informed of VA's duty 
to assist him in the development of his claim, and was 
advised of the provisions relating to the VCAA in the 
February 2005 letter.  Specifically, the Veteran was advised 
in the letter that VA is responsible for obtaining relevant 
records from any Federal agency, including records kept by VA 
Medical Centers.  The letter indicated that a VA medical 
examination would be scheduled if necessary to adjudicate his 
claim.  With respect to private treatment records, the letter 
informed the Veteran that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency.  
Included with the letter were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, and the 
letter asked that the Veteran complete such so that the RO 
could obtain private records on his behalf.

The February 2005 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The Veteran was provided notice as to elements (4) 
and (5), degree of disability and effective date, in a letter 
from the RO dated March 20, 2006.  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in May 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2006 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claim was readjudicated in an August 2006 SOC, and an August 
2007 supplemental statement of the case (SSOC).          See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim].  The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the Veteran in the timing of the VCAA 
notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Notwithstanding the above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2009).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2009); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Reopening the claim

The Board is of course aware that the RO reopened the 
Veteran's claim in its May 2005 rating decision.  However, 
the question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter 
which may have been rendered by the RO.     See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for the 
claim, making RO determination in that regard irrelevant]; 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) [the Board has a jurisdictional responsibility to 
consider whether it was proper for the RO to reopen a 
previously denied claim].

As was noted in the Introduction, the Veteran's claim of 
entitlement to service connection for a low back disability 
was previously denied in a January 1988 rating decision.  The 
Veteran did not appeal that decision, and it became final.                  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

In the January 1988 rating decision, the RO noted that there 
was no evidence of record demonstrating a diagnosis of, or 
treatment for a back condition in service.  It followed that 
a medical nexus relating any low back disability to military 
service was an impossibility in the absence of competent 
medical evidence of an in-service disability or injury.  In 
essence, the RO denied the claim because Hickson elements 
(2), in-service disease or injury, and (3), medical nexus, 
were missing.  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally 
submitted [i.e. after January 1988] evidence bears directly 
and substantially upon the specific matters under 
consideration, namely whether there is evidence of an in-
service injury or disease, and evidence of a medical nexus 
between the Veteran's current disability and military 
service.  See Evans, supra.  

The Board finds that recently submitted statements from the 
Veteran, as well as an April 2005 VA examiner's report 
constitute new and material evidence.  More specifically, in 
September 1989, the Veteran asserted for the first time that 
he sustained in-service injuries to his back while firing 
howitzer artillery during his combat experiences in Vietnam.  
See the Veteran's September 13, 1989 Psychiatric Rating 
Examination, page 3.  Additionally, the April 2005 VA 
examiner's opinion establishes that the Veteran's current low 
back disability is "as likely as not directly caused from 
his service activity."  See the April 2005 VA examiner's 
report, page 5.  As noted above, for the sole purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of this opinion, although not its 
weight, is presumed.  See Justus, supra.  

This new evidence relates to the unestablished facts 
necessary to substantiate the Veteran's claim [i.e., in-
service injury and disease, and a medical relationship 
between the Veteran's current disability and military 
service], and present a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156 (2009).  
Accordingly, the Board finds that there is sufficient new and 
material evidence to reopen the claim for service connection 
for a low back disability.  

Procedural concerns

The Board has reopened the Veteran's low back claim and is 
considering moving forward to discuss the claim on the 
merits.  Before doing so, however, the Board must consider 
certain procedural concerns.  The first concern centers on 
the case of Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
second concern involves the statutory duty to assist, which 
comes into play at this juncture.  The third concern is the 
standard of review which the Board must employ in de novo 
decisions.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.
In the present case, the RO has in fact considered the 
Veteran's claims on a de novo basis.  See the May 2005 RO 
rating decision; see also the above-referenced August 2006 
SOC and August 2007 SSOC.  The Veteran's presentation has not 
been limited to the matter of submission of new and material 
evidence, and as noted above, the Veteran withdrew his 
request to testify as to the merits of his claim before a 
VLJ.  Thus, there is no prejudice in the Board's 
consideration of the claim on the merits.  

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the Veteran 
in the development of his claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's service 
treatment and personnel records, his VA and private treatment 
records, and his Social Security Administration (SSA) 
records.  These records have been associated with the 
Veteran's claims file.

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was afforded a VA examination in 
September 2006.  The report of this examination reflects that 
the examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examination 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).  The Veteran and his representative have not 
contended otherwise.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West  
2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

The Justus presumption of credibility does not attach after a 
claim has been reopened.  In evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Discussion of the merits of the claim

The Veteran seeks service connection for a low back 
disability, which he contends is related to injuries he 
sustained during his combat service in Vietnam. 

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.

It is undisputed that the Veteran currently has a diagnosed 
low back disability [to include degenerative disc disease and 
arthritis], as indicated in the September 2006 VA examiner's 
report.  Accordingly, Hickson element (1), current 
disability, is satisfied.  

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.  
Concerning in-service disease, the Veteran's service and 
private treatment records do not indicate that a chronic low 
back disability was present in service, or within the one-
year presumptive period following his separation from service 
in 1968.  See 38 C.F.R. § 3.309(a).  Indeed, the Veteran's 
September 1968 separation examination was pertinently 
negative as to any low back disease or disability.  

Concerning in-service injury, as noted above, the Veteran 
contends that he injured his back while operating heavy 
artillery during his combat operations in Vietnam.  Although 
the Veteran's service records only demonstrate one instance 
of treatment for a low back strain, which was due to heavy 
lifting [see the Veteran's June 27, 1966 Chronological Record 
of Medical Care], the Board recognizes that a combat 
veteran's assertions of an event during combat are to be 
presumed if consistent with the time, place and circumstances 
of such service.  See 38 U.S.C.A. § 1154(b); see also 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The Board 
finds that the Veteran's account of being thrown from 
howitzers in Vietnam is consistent with the circumstances of 
his combat service, as he specialized in field artillery 
during combat operations, and earned the Purple Heart.  
Accordingly, for the purposes of this decision, the Veteran's 
assertions of in-service low back injury are presumed to be 
true.  Hickson element (2), in-service injury, is also 
satisfied.  

The Board notes in passing that 38 U.S.C.A. § 1154(b) can be 
used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to a current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  

In that regard, with respect to Hickson element (3), there is 
conflicting medical evidence of record regarding the 
relationship, if any, between the Veteran's current low back 
disability and his military service. 

Arguably in the Veteran's favor is the above-referenced 
opinion of the April 2005 VA examiner, who determined after a 
review of the Veteran's claims file that the Veteran's "low 
back pain is as likely as not directly caused from his 
service activity."  See the April 2005 VA examiner's report, 
page 5. 

However, all other medical treatment reports of record, to 
include the Veteran's most recent September 2006 VA 
examination report, weigh against a finding that a 
relationship exists between the Veteran's current low back 
disability and his military service.  In particular, multiple 
treatment reports specifically identify the onset of low back 
pain after a fall in the 1980s, more than a decade following 
the Veteran's separation from service.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that the Board had inherent 
fact-finding ability.  The Board may also appropriately favor 
the opinion of one competent medical authority over another.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).

After reviewing the record, and for the reasons noted 
immediately below, the Board finds that the preponderance of 
the medical evidence of record is against a finding that the 
Veteran's current low back disability is related to, or was 
aggravated by his military service.

Crucially, the Veteran first sought treatment for low back 
pain in July 1984, [approximately sixteen years following his 
separation from service], when he twisted his back after 
slipping on a piece of plastic.  See the Veteran's July 19, 
1984 treatment report.  He subsequently sought treatment in 
March 1986 from Dr. J.A.H., who specifically noted the 
Veteran's self-report that his current low back pain was 
"the sequelae of an accident that occurred while at work on 
19 February, 1986:  He fell onto his buttocks and tailbone 
after walking on a defective plank in a step."   See the 
March 4, 1986 private treatment report of Dr. J.A.H.  The 
Veteran failed to mention any in-service low back injury 
during his treatment with Dr. J.A.H.   

The Veteran similarly reported that his back pain began after 
his 1986 fall to a second doctor, Dr. L.D.E., in August 1986, 
and crucially indicated that his low back was "asymptomatic 
prior to this fall."  Dr. L.D.E. also noted upon examination 
of the Veteran's CT scans that part of the Veteran's low back 
disability was congenital.  See the August 5, 1986 private 
treatment report of Dr. L.D.E.

Finally, at a November 1987 VA examination, the Veteran 
specifically complained of low back pain only "for the past 
two years," and that he hurt his back "when he fell down 
some steps."  See the November 1987 VA examiner's report, 
page 1.  Again, the Veteran made no mention of back pain 
prior to this fall.  
As noted above, it was not until 1989 [in relation to a 
separate service-connection claim for PTSD] that the Veteran 
first asserted that he hurt his back during combat operations 
in service.  See the Veteran's September 13, 1989 Psychiatric 
Rating Examination.  Although the Veteran's in-service back 
injury is presumed, the Board places greater weight of 
probative value on the history the Veteran presented to 
medical professionals for treatment purposes immediately 
following his low back injuries [specifically indicating no 
back pain at any time prior to his post-service fall], than 
it does on his subsequent statements to VA in connection with 
claims for monetary benefits.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence]. 

Significantly, the above-referenced reports of Drs. J.A.H. 
and L.D.E. [which document the Veteran's self-report of the 
onset of pain after a back injury in 1986] were not of record 
at the time the April 2005 VA examiner reviewed the Veteran's 
claims file.  Moreover, the Veteran neglected to mention the 
occurrence of any intervening back injury to the April 2005 
VA examiner on the date of examination.  Indeed, the April 
2005 VA examiner made no mention of any post-service back 
injury in his analysis, nor did he explain the multi-year gap 
in time between the Veteran's separation from service and his 
first back pain treatment when forming his positive nexus 
opinion.  

In that regard, although the April 2005 VA examiner reviewed 
the Veteran's claims folder before linking the Veteran's back 
pain to his military service, the examiner's opinion was 
either based on an incomplete report of the Veteran's prior 
medical history, or included inadequate discussion of the 
Veteran's prior medical history.  See Nieves-Rodriguez v. 
Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008) [the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed]; see also Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) [the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence]; Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  Accordingly, the Board affords this opinion 
little probative value.  

Unlike the April 2005 VA examiner, the September 2006 VA 
examiner had the benefit of reviewing the Veteran's complete 
SSA disability records, which included the private treatment 
reports of Drs. J.A.H. and L.D.E.  The September 2006 
examiner pertinently could not conclude that the Veteran's 
current back disability was as likely as not due to, or 
aggravated by the Veteran's claimed in-service back injury 
without resorting to speculation.  The September 2006 VA 
examiner reasoned that the Veteran reported a fall, but 
"continued [his] activities," and "was able to work in 
general labor until 1991."  The examiner crucially concluded 
that he believed the Veteran's low back disability was "a 
process of ageing," rather than linking the back disability 
to any other cause.  See the September 2006 VA examiner's 
report, page 17.  

In an addendum to his original report, the September 2006 VA 
examiner specifically indicated that the Veteran's five-
volume claims file was reviewed in detail, and that no 
changes to the Veteran's report were to be made.  See the VA 
examiner's September 2006 Addendum report.  Indeed, the 
September 2006 VA examiner's evaluation is the most 
comprehensive report of record, as he considered the 
Veteran's entire history, including the relevant examination 
reports that the April 2005 VA examiner could not consider, 
to include those of Drs. J.A.H. and L.D.E.  It does not 
appear that any previous examiner had access to more 
information and evidence than the September 2006 VA examiner.

Further, the September 2006 opinion appears to be consistent 
with the Veteran's medical history, in particular the absence 
of any complaint of or treatment for low back pain for 
approximately sixteen years following the Veteran's 1968 
discharge from military service.

Crucially, the Veteran has not submitted a medical opinion to 
contradict the conclusion of the September 2006 VA examiner.  
As was explained in the VCAA section above, the Veteran has 
been accorded ample opportunity to present competent medical 
evidence in support of his claim.  He has failed to do so.               
See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the Veteran is contending that the 
currently diagnosed low back disability is related to his 
military service, it is now well-established that laypersons 
without medical training, such as the Veteran, with limited 
exception, are not competent to comment on medical maters 
such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). 

To the extent the Veteran argues that he has experienced low 
back pain continually since his discharge from service in 
1968, the Board recognizes that the Veteran is competent to 
testify as to his observable symptoms.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  However, supporting 
medical evidence of continuity of symptomatology is required 
in this case.  See Voerth v. West, 13 Vet. App. 117, 120-121 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking.  

Specifically, there is no competent medical evidence of back 
pain upon the Veteran's separation from service in 1968, or 
for sixteen years following this separation.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].

Moreover, and crucially, the Veteran himself has made 
contradictory statements as to the onset of his low back 
pain.  As noted above, in 1984 the Veteran complained of low 
back pain only after twisting his back after slipping on a 
piece of plastic.   See the Veteran's July 19, 1984 treatment 
report.  The Veteran sought treatment two years later after 
falling at work, crucially noting that his low back was 
"asymptomatic prior to this fall."  See the August 5, 1986 
private treatment report of Dr. L.D.E.  Finally, at the 
November 1987 VA examination, he complained of low back pain 
only "for the past two years," and that he hurt his back 
"when he fell down some steps."  See the November 1987 VA 
examiner's report.  

In short, any contentions by the Veteran that he experienced 
low back pain continually since his separation from service 
in 1968 are not credible in light of the Veteran's 
contradictory statements as to date of onset, as well as 
negative findings of a low back disability during service, 
and the lack of objective evidence of any such symptomatology 
for sixteen years after service.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  
Accordingly, service connection cannot be established by 
continuity of symptomatology.

Hickson element (3) has not been met, and the Veteran's claim 
fails on this basis alone.

In sum, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a low back disability.  Contrary to the assertion of the 
Veteran's representative [see the September 21, 2009 
Appellant's Brief, page 4], the benefit of the doubt rule is 
not for application in this case because the evidence is not 
in relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

As new and material evidence has been received, the claim for 
service connection for a low back disability is reopened.  To 
this extent only, the appeal is allowed.

Entitlement to service connection for a low back disability 
is denied.


REMAND

2.  Entitlement to an increased disability rating for service 
connected diabetes mellitus, currently evaluated as 20 
percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining issues must be remanded for further evidentiary 
development.

Reasons for remand

Diabetes mellitus

It appears that the last VA Compensation and Pension 
examination of record evaluating the severity of the 
Veteran's service-connected diabetes occurred in April 2005.  
In a September 2009 Appellant's Brief, the Veteran's 
representative contended that the Veteran's diabetes 
"presents a greater degree of impairment than the currently 
assigned evaluation would indicate . . . ."  The Veteran has 
also submitted additional medical evidence showing multiple 
treatments for his diabetes disability.  However, no 
treatment record dated more recently than July 2006 is of 
record.  

Although a new VA examination is not warranted based merely 
upon the passage of time [see Palczewski v. Nicholson, 21 
Vet. App. 174 (2007)], the Court has held that where the 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  So it is in this case.

TDIU

The issue of entitlement to TDIU is inextricably intertwined 
with the claim of entitlement to an increased rating for 
diabetes mellitus.  In other words, if an increased 
disability rating is granted, this may impact the TDIU claim.  
See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 
2001) [where the facts underlying separate claims are 
"intimately connected," the interests of judicial economy 
and avoidance of piecemeal litigation require that the claims 
be adjudicated together]; see also Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) [two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other].  Action on the Veteran's TDIU claim is 
therefore deferred.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
service-connected disabilities, to include 
his diabetes mellitus.  VBA should take 
appropriate steps to secure copies of any 
such treatment reports identified by the 
Veteran which are not in the record on 
appeal.  Efforts to obtain these records 
should also be memorialized in the 
Veteran's VA claims folder.

2.	VBA should then schedule the Veteran 
for a physical 
examination to determine the current 
severity of his service-connected diabetes 
mellitus.  The Veteran's VA claims folder 
should be made available to, and should be 
reviewed by the examiner.  The examiner 
should specifically determine whether the 
Veteran's diabetes requires treatment with 
insulin, restricted diet, or regulation of 
activities, and whether the diabetes 
manifests in ketoacidosis or hypoglycemic 
reactions requiring hospitalization three 
times a year or less, or weekly or bi-
monthly visits to a diabetic care 
provider.  Any complications caused or 
aggravated by the Veteran's diabetes 
should be specifically identified.  A 
report should be prepared and associated 
with the Veteran's VA claims folder.

        3.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's increased 
rating claim and his TDIU claim.  If 
either of the claims are denied, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


